 





Exhibit 10.38

 

*** Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4)

and 240.24b-2





 

CALIFORNIA INSTITUTE FOR REGENERATIVE MEDICINE

LOAN AGREEMENT

 

This LOAN AGREEMENT (the “Agreement”) is entered into as of the Effective Date
(as defined below), by and between the California Institute for Regenerative
Medicine (“CIRM”) and Capricor, Inc. (“Loan Recipient”).

 

RECITALS

 

A. Whereas, California voters approved Proposition 71, the California Stem Cell
Research and Cures Act, in November 2004 to support stem cell research for the
development of life-saving regenerative medical treatments and cures;

 

B. Whereas, one of the purposes of Proposition 71 is to advance the biotech
industry in California to world leadership, as an economic engine for
California’s future;

 

C. Whereas, CIRM was established pursuant to Proposition 71 to make grants and
provide loans for stem cell research, research facilities, and other vital
research opportunities;

 

D. Whereas, CIRM issued Request for Applications 10-05 (CIRM Disease Team
Therapy Development Awards) in 2010, and a Supplement to RFA in 2011, to solicit
applications for research projects designed to advance preclinical and/or early
clinical development of novel therapies, derived from or targeting stem cells or
utilizing direct reprogramming, potentially offering unique benefit with
well-considered risk, to persons with disease or serious injury;

 

E. Whereas, CIRM, as part of Request for Applications 10-05, offered
Company-Backed Loans and Product-Backed Loans to for-profit entities, and to
non-profit entities whose applications included a co-principal investigator from
a for-profit entity that was willing to undertake the required loan obligations;

 

F. Whereas, Loan Recipient is a for-profit company that is seeking funds to
support Loan Recipient’s research intended to demonstrate both the safety and
efficacy of an allogeneic cardiosphere-derived cell product for use in patients
who have been treated for a heart attack between thirty (30) days to one year
after occurrence by conducting the Phase II arm of a clinical trial (the
“ALLSTAR trial”);

 

G. Whereas, the ALLSTAR trial is the only clinical trial currently being
conducted by Loan Recipient;

 

H. Whereas, Loan Recipient applied for a Disease Team Therapy Development Award,
and on September 6, 2012, CIRM’s Governing Board, the Independent Citizens’
Oversight Committee, approved the award of a Product-Backed Loan to Loan
Recipient in furtherance of the purposes of CIRM; and

 



  

 

 

I. Whereas, this Agreement sets forth the terms and conditions pursuant to which
CIRM will loan funds to Loan Recipient, and Loan Recipient will repay the
amounts owing, plus interest, and a multiple payback risk premium, to CIRM.

 

NOW, THEREFORE, in reliance on the mutual representations, warranties and
agreements herein contained, the parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1           Certain Definitions. As used in this Agreement, the following
terms have the meanings indicated below.

 

Affiliate. The term “Affiliate” shall mean any Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
another Person. A Person shall be deemed to control another Person for purposes
of this definition if such Person possesses, directly or indirectly, the power
to direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, ten
percent (10%) or more of the securities having the ordinary voting power for the
election of directors or governing body of a corporation or ten percent (10%) or
more of the partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) will be deemed to control such
corporation or other Person).

 

Application. The term “Application” shall mean the research award application,
identified as DR2A-05735, that Loan Recipient submitted to CIRM in response to
RFA 10-05, and any attachment or appendices thereto.

 

Authorized Representative. The term “Authorized Representative” shall mean those
persons shown on the list of officers provided by Loan Recipient pursuant to
Section 4.12(e) hereof or on any update of any such list provided by Loan
Recipient to CIRM, or any further or different officers of Loan Recipient so
named by an Authorized Representative of Loan Recipient in a written notice to
CIRM.

 

Budget. The term “Budget” means (a) the budget of Loan Recipient for the
CIRM-Funded Project, on a stand-alone basis, which shall be in such detail as is
required by CIRM according to its standard processes, and (b) a budget of Loan
Recipient for both the CIRM-Funded Project and the proposed project to be
partially funded by CIRM to evaluate the safety and efficacy of an allogeneic
cardiosphere-derived cell product for use in patients who have been treated for
a heart attack between thirty (30) days to one year after occurrence by
conducting a Phase II clinical trial, which shall be in such detail as is
required by CIRM according to its standard processes.

 

Business. The term “Business” shall mean the CIRM-Funded Project and the
development and commercialization of products resulting from the CIRM-Funded
Project.

 



Page 1 of 41

 

 

Capital Lease. The term “Capital Lease” shall mean any lease of Property which,
in accordance with GAAP, is required to be capitalized on the balance sheet of
the lessee.

 

Capitalized Lease Obligation. The term “Capitalized Lease Obligation” shall
mean, for any Person, the amount of the liability shown on the balance sheet of
such Person in respect of a Capital Lease determined in accordance with GAAP.

 

Change of Control. The term “Change of Control” shall mean a sale, merger,
transfer, exchange or other disposition (whether of assets, stock or otherwise)
of a majority or controlling ownership position of Loan Recipient, excluding any
transaction where the shareholders of Loan Recipient immediately prior to such
transaction continue to own fifty percent (50%) or more of Loan Recipient or
other surviving entity following such transaction, and provided that the
surviving entity (if other than the Loan Recipient) expressly assumes all of
Loan Recipient’s obligations under this Agreement.

 

CIRM. The term “CIRM” shall mean the California Institute for Regenerative
Medicine, including any successor agency or department of the State of
California.

 

CIRM-Funded Project. The term “CIRM-Funded Project” shall mean the Phase II arm
of Loan Recipient’s ALLSTAR clinical trial to evaluate the safety and efficacy
of an allogeneic cardiosphere-derived cell product for use in patients who have
been treated for the prevention of heart failure following a heart attack, as
described in detail by Loan Recipient in the Application, and in the Notice of
Loan Award. The Loan Recipient must obtain prior approval from CIRM for any
change in the scope of the CIRM-Funded Project pursuant to CIRM’s Grants
Administration Policy, article V, section D(1). Upon such approval, the term
“CIRM-Funded Project” shall include any such deviation, amendment or change that
is so approved by CIRM.

 

CIRM’s Governing Board. The term “CIRM’s Governing Board” shall mean the
Independent Citizens’ Oversight Committee.

 

CIRM Representatives. The term “CIRM Representatives” shall mean CIRM’s
officers, employees, agents, attorneys, consultants, accountants and members of
CIRM’s Governing Board.

 

Code. The term “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any successor statute thereto.

 

Company-Backed Loan. The term “Company-Backed Loan” shall have the meaning given
in the Loan Administration Policy.

 

Controlled Group. The term “Controlled Group” shall mean all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with Loan Recipient, are
treated as a single employer under Section 414 of the Code.

 

Direct Research Funding Costs. The term “Direct Research Funding Costs” shall
mean the sum of Project Costs and Facilities Costs.

 



Page 2 of 41

 

 

Disbursement. The term “Disbursement” shall have the meaning given to it in
Section 4.4(a) of this Agreement.

 

Disbursed Loan Amount. The term “Disbursed Loan Amount” shall mean that amount
of the Loan Award that CIRM has distributed in immediately available funds to
the Loan Recipient through any one or more Disbursements.

 

DSMB. The term “DSMB” shall mean the Data Safety Monitoring Board.

 

Effective Date. The term “Effective Date” shall be as determined under Section
4.11.

 

ERISA. The term “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended, or any successor statute thereto.

 

Facilities Costs. The term “Facilities Costs” shall mean the general operating
costs of the facilities where the CIRM-Funded Project is managed

 

Financial Milestones. The term “Financial Milestones” shall mean the requirement
that Loan Recipient demonstrate to CIRM (one month prior to each Disbursement
Date) that it has funds available, either in the form of cash, cash equivalents
or securities listed on an automated quotation system which have no resale
restrictions under federal or other applicable securities laws, sufficient to
fund all costs and expenses (including overhead and administrative expenses and
taxes) anticipated by Loan Recipient to be required for Loan Recipient to
continue the CIRM-Funded Project for at least the following twelve (12) month
period during the Project Period, less the costs budgeted to be covered by
planned Loan Disbursements, demonstrated to CIRM’s satisfaction by Loan
Recipient’s submission of current budget forecasts, and other financial
information reasonably requested by CIRM (provided, however, that Loan Recipient
may exclude from the foregoing costs and expenses on any date all principal
payments to be made on Permitted Indebtedness which matures in the four-year
period following such date).

 

Indebtedness. The term “Indebtedness” shall mean for any Person (without
duplication), (a) all indebtedness created, assumed or incurred in any manner by
such Person representing money borrowed (including by the issuance of debt
securities), (b) all indebtedness for the deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Capitalized Lease Obligations of such Person, and
(e) all obligations of such Person on or with respect to letters of credit,
bankers’ acceptances and other extensions of credit whether or not representing
obligations for borrowed money.

 

Indirect Costs. The term “Indirect Costs” shall mean the administrative costs
(including but not limited to loan origination and administration fees) incurred
for common or joint objectives which cannot be readily and specifically
identified with a particular project. Indirect costs shall be capped […***…],
exclusive of the costs of equipment, tuition and fees, and subcontracts, as
group, totaling more than $25,000 per year.

 

 

*Confidential Treatment Requested



Page 3 of 41

 

 

LIBOR. The term “LIBOR” shall have the meaning given in Section 4.3 of this
Agreement.

 

Lien. The term “Lien” shall mean any mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.

 

Loan. The term “Loan” shall mean the product-backed loan specified in Section
4.1 of this Agreement.

 

Loan Administration Policy. The term “Loan Administration Policy” shall mean the
“CIRM Loan Administration Policy,” as approved by the Office of Administrative
Law, effective August 29, 2012, incorporated by reference into Section 100800 of
Title 17 of the California Code of Regulations, and as attached hereto as
Exhibit B, including amendments thereto adopted by CIRM and agreed to by CIRM
and Loan Recipient.

 

Loan Award. The term “Loan Award” shall mean the award of nineteen million,
seven hundred and eighty-two thousand, one hundred and thirty-six dollars
($19,782,136) to Loan Recipient, which was approved by CIRM’s Governing Board on
or about September 6, 2012.

 

Loan Balance. The term “Loan Balance” shall mean the principal amount CIRM
distributes to Loan Recipient pursuant to any Disbursement plus accrued interest
thereon, less any prepayment(s) made under Section 4.7(a).

 

Loan Documents. The term “Loan Documents” shall mean this Agreement, the Notice
of Loan Award, and all documents incorporated by reference pursuant to Article
II.

 

Loan Period. The term “Loan Period” shall mean the five-year period beginning on
the Effective Date of this Agreement, unless the Loan Recipient elects to extend
the term of the Loan Period pursuant to Section 4.8, in which case “Loan Period”
shall mean the period as so extended pursuant to the terms set forth herein.

 

Loan Recipient. The term “Loan Recipient” shall mean Capricor, Inc.

 

Material Adverse Effect. The term “Material Adverse Effect” shall mean any
event, condition or change which materially and adversely affects or could
reasonably be expected to materially and adversely affect the Business or the
financial results of operations, or financial condition of the Loan Recipient.

 

Net Commercial Revenue. The term “Net Commercial Revenue” shall mean revenue
from the sale or transfer of Loan Recipient’s Product employing or resulting in
whole or in part from a CIRM-Funded Project, excluding the following (as they
pertain to the making, using or selling of Products resulting from the
CIRM-Funded Project): (1) import, export, excise and sales taxes and customs
duties; (2) costs of insurance, packing and transportation from the place of
manufacture to the customer’s premises; (3) credit for returns, allowances or
trades; and (4) any and all payments received prior to commercialization
pursuant to a development agreement, licensing arrangement, partnership,
achievement of milestones, equity investment and/or joint venture agreement. 

 

 



Page 4 of 41

 

 

No Go Milestones. The term “No Go Milestones” shall mean the milestones
specified in the Notice of Loan Award (as may be amended by the Parties from
time to time) which CIRM will determine, in its reasonable but sole discretion,
whether or not the funding by CIRM of the CIRM-Funded Project will continue,
including whether additional Disbursements will be contingent on Loan
Recipient’s satisfaction of conditions imposed by CIRM. No Go Milestones shall
also include (i) any decision or directive by a regulatory authority (state or
federal), the issuance of a judicial order by a court of competent jurisdiction,
or the enactment of any applicable law, that would necessitate, in either event,
an extended hold on or cessation of the CIRM-Funded Project; and/or (ii) Loan
Recipient’s decision to discontinue the CIRM-Funded Project based on the
recommendation of Loan Recipient’s DSMB.

 

Notice of Loan Award or NLA. The terms “Notice of Loan Award” or “NLA” shall
mean the Notice of Loan Award executed by CIRM and Loan Recipient in connection
with the Application.

 

Organizational Documents. The term “Organizational Documents” shall mean Loan
Recipient’s certificate of incorporation and bylaws (or comparable
organizational documents), each as amended to date, which have been furnished to
CIRM by Loan Recipient.

 

PBGC. The term “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
Person succeeding to any or all of its functions under ERISA.

 

Permitted Indebtedness. The term “Permitted Indebtedness” shall mean:

 

(a) Loan Recipient’s indebtedness to CIRM under this Agreement or any other Loan
Document;

 

(b) Indebtedness existing on the date hereof and described in Schedule 7.8;

 

(c) Indebtedness secured by a lien described in Section 7.8(d) of this
Agreement;

 

(d) Indebtedness to trade creditors incurred in the ordinary course of business;

 

(e) Indebtedness arising from credit facilities, term loans and other debt
financings (including, for the avoidance of doubt, any debt financing provided
by Loan Recipient’s equity investors), established to support the Loan
Recipient’s working capital and general corporate needs; provided that such
Indebtedness shall not be secured by the CIRM-Funded Project and shall not
exceed ten million dollars ($10,000,000.00), unless Loan Recipient obtains the
prior approval of the President of CIRM;

 

(f) Indebtedness that is subordinated to the Loan Recipient’s Indebtedness to
CIRM under this Agreement or any other Loan Document, pursuant to subordination,
intercreditor or similar agreements reasonably satisfactory to CIRM; and

 

(g) Other CIRM Loans which may be awarded to Loan Recipient in connection with
other projects.

 



Page 5 of 41

 

 

Permitted Lien(s). The term “Permitted Lien” or “Permitted Liens” shall have the
meaning provided in Section 7.8 of this Agreement.

 

Person. The term “Person” shall mean an individual, partnership, corporation,
limited liability company, association, trust, unincorporated organization or
any other entity or organization, including a government or agency or political
subdivision thereof.

 

Plan. The term “Plan” shall mean any employee pension benefit plan covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code that either (a) is maintained by a member of the Controlled Group
for employees of a member of the Controlled Group or (b) is maintained pursuant
to the collective bargaining agreement or any other arrangement under which more
than one employer makes contributions and to which a member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

 

Product. The term “Product” shall mean an allogeneic cardiosphere-derived cell
product for use in patients who have ischemic heart disease or who have been or
are being treated for the prevention of ischemic cardiomyopathy.

 

Product-Backed Loan. The term “Product-Backed Loan” shall have the meaning given
in the Loan Administration Policy.

 

Product Revenue. The term “Product Revenue” shall mean Net Commercial Revenue
(as defined herein) received by the Loan Recipient or by any joint venture or
subsidiary created by Loan Recipient, and any upfront licensing fees,
development milestone payments received from a product development partner, and
royalties on commercial sales, which arise from or are related to development
and/or commercial sale of the Product provided, however, that (a) such
pre-commercial revenues will trigger a Risk Premium Payment only in the event
and at such time that the CIRM-Funded Project results in revenues from
commercial sales of Products (as defined herein) and the revenue thresholds
described in Section E.2.c of Article VII of the Loan Administration Policy are
satisfied.

 

Progress Milestones. The term “Progress Milestones” shall mean those milestones
specified in the Notice of Loan Award by which CIRM will measure Loan
Recipient’s progress in achieving the aims of the CIRM-Funded Project.

 

Project Costs. The term “Project Costs” shall mean those CIRM-funded costs
identified in the budget included in the Notice of Loan Award, and any other
CIRM-funded costs that may be specifically identified with the CIRM-Funded
Project and mutually agreed upon by CIRM and Loan Recipient.

 

Project Period. The term “Project Period” shall mean the amount of time over
which CIRM funds the CIRM-Funded Project.

 

Property. The term “Property” shall mean, as to any Person, all types of real,
personal, tangible, intangible or mixed property owned by such Person whether or
not included in the most recent balance sheet of such Person and its
subsidiaries under GAAP.

 



Page 6 of 41

 

 

Risk Premium Amount. The term “Risk Premium Amount” shall mean the payment or
payments that Loan Recipient is required to make to CIRM, in lieu of providing
warrants, pursuant to Section E of Article VII of the Loan Administration Policy
and as provided under Section 4.5(b).

 

Request for Applications 10-05 or RFA 10-05. The terms “Request for Applications
10-05” and “RFA 10-05” shall mean the request for applications issued by CIRM in
2010 for Disease Team Therapy Development Awards, and include the “Supplement to
RFA 10-05” issued in September 2011.

 

Subsidiary. The term “Subsidiary” shall mean any corporation or other Person
more than fifty percent (50%) of the outstanding ordinary voting shares or other
equity interest of which is at the time directly or indirectly owned by Loan
Recipient, by one or more of its Subsidiaries, or by Loan Recipient and one or
more of its Subsidiaries.

 

“Third Party” shall mean an entity other than CIRM and its Affiliates and Loan
Recipient and its Affiliates.

 

1.2           Other Terms. The definitions set forth in the CIRM Loan
Administration Policy (Cal. Code Regs., tit. 17, § 100800 et seq.), the CIRM
Scientific and Medical Accountability Standards (Cal. Code Regs., tit. 17, §
100010 et seq.), the CIRM Intellectual Property and Revenue Sharing Requirements
for Non-Profit and For-Profit Grantees (Cal. Code Regs., tit. 17, § 100600 et
seq.), and the CIRM Grants Administration Policy for Academic and Non-Profit
Institutions (Cal. Code Regs., tit. 17, § 100500 et seq.) shall apply to the
terms used in this Agreement unless otherwise specified.

 

ARTICLE II
INCORPORATION BY REFERENCE

 

2.1           Notice of Loan Award. The Notice of Loan Award is hereby
incorporated into this Agreement by reference.

 

2.2              Application for CIRM Disease Team Development Award. Loan
Recipient’s Application for a Disease Team Therapy Development Research Award,
including all attachments and supplemental information, submitted to CIRM or its
agents in response to RFA 10-05 is hereby incorporated into this Agreement by
reference.

 

ARTICLE III
APPLICATION OF CIRM REGULATIONS

 

Loan Recipient shall be bound by, and shall comply with, all CIRM regulations
applicable to loans to for-profit organizations, including the CIRM Loan
Administration Policy (Cal. Code Regs., tit. 17, § 100800 et seq.), the CIRM
Scientific and Medical Accountability Standards (Cal. Code Regs., tit. 17, §
100010 et seq.), the CIRM Intellectual Property Provisions Applicable to Loan
Recipients (Cal. Code Regs., tit. 17, § 100801; and the CIRM Grants
Administration Policy for Academic and Non-Profit Institutions (Cal. Code Regs.,
tit. 17, § 100500 et seq.), as made applicable to loan recipients pursuant to
the Loan Administration Policy. The Loan Administration Policy in effect on the
Effective Date of this Agreement shall apply to Loan Recipient, unless Loan
Recipient and CIRM mutually agree that an amendment to the Loan Administration
Policy shall apply to Loan Recipient.

 



Page 7 of 41

 

 



ARTICLE IV
LOAN AND TERMS OF PAYMENT

 

4.1           Maximum Loan Amount; Repayment. Subject to and upon the terms and
conditions of this Agreement and in reliance on the representations and
warranties set forth in this Agreement, CIRM agrees, to provide Loan Recipient a
Loan in an aggregate principal amount not to exceed the Loan Award. Loan
Recipient agrees to repay the Loan Balance at the end of the Loan Period (or if
such day is not a business day, then, without any further penalty or fee, the
first business day after such date), unless (a) Loan Recipient elects to extend
the Loan Period pursuant to Section 4.8, in which case such repayment will occur
at the end of the Loan Period as so extended (or if such day is not a business
day, then, without any further penalty or fee, the first business day after such
date) subject to the Loan Recipient making payments during such extended Loan
Period as provided under Article VII, Section J of the Loan Administration
Policy, (b) Loan Recipient’s obligation to repay the Loan Balance is accelerated
pursuant to Sections 4.9, 8.3 or 8.4, in which case such repayment will occur
upon the effective date of such acceleration, (c) this Agreement is terminated
before the end of the Loan Period pursuant to Section 8.1(a)-(e), in which case
such repayment will occur upon the effective date of such termination, unless
CIRM, in its sole discretion, agrees to extend the date of repayment, (d) the
Loan Recipient transfers the Loan to a new Loan Recipient pursuant to Article V,
Section D of the Loan Administration Policy, or (e) all or part of the Loan is
forgiven pursuant to Article VII, Section I of the Loan Administration Policy,
Section 4.10 of this Agreement, or CIRM has terminated the loan pursuant to
Section 8.1(f) and no Event of Default then exists, in which case Loan Recipient
shall have no obligation to repay the Loan Balance.

 

4.2           Use of Proceeds. The Loan Recipient shall use the proceeds of the
Loan solely for the purposes of funding the CIRM-Funded Project.

 

4.3           Interest. The interest rate for each Disbursement of the Loan
shall be a per annum rate equal to the London Inter-Bank Offered Rate (“LIBOR”)
for a one-year deposit in U.S. dollars, as published by the Wall Street Journal
(or if the Wall Street Journal is not available, a comparable source) on the
date of the applicable Disbursement to Loan Recipient, plus two percent (2%).
The interest rate so determined shall apply only to the Disbursed Loan Amount
being disbursed on such Disbursement date, and not for the Disbursed Loan Amount
outstanding before such Disbursement date. Interest shall be compounded annually
on the principal amount disbursed by CIRM from the date of the applicable
Disbursement to Loan Recipient. For each additional year of the Loan Period
beyond the fifth anniversary of the Effective Date, the interest rate shall
increase from the base rate on the fifth year anniversary (LIBOR plus 2%) (the
“Base Rate”) as follows: one percent (1%) over the Base Rate on the fifth year
anniversary in the sixth year; two percent (2%) over the Base Rate on the fifth
year anniversary in the seventh year; three percent (3%) over the Base Rate on
the fifth year anniversary in the eighth year; four percent (4%) over the Base
Rate on the fifth year anniversary in the ninth year; and five percent (5%) over
the Base Rate on the fifth year anniversary in the tenth year. If for any reason
on a date a Disbursement is required to be made LIBOR is not being published or
is not available, any Disbursement required to be made on such date shall bear
interest at the previously established LIBOR rate until LIBOR is available or
published (on which date such Disbursement shall begin bearing interest as
provided in this Section 4.3). Any amount not paid when due hereunder shall
thereafter bear interest at the then-applicable per annum interest rate
specified hereunder, plus five percent (5%).

 



Page 8 of 41

 

 

4.4           Disbursement Procedures and Limitations.

 

(a) Subject to and upon the terms and conditions of this Agreement, CIRM agrees,
unless otherwise notified in writing by Loan Recipient, to disburse the proceeds
of the Loan (each a “Disbursement”) according to the payment schedule set forth
in the NLA, unless such schedule is modified by agreement of the parties or
otherwise as set forth herein. The aggregate of all Disbursements made pursuant
to this Agreement shall not exceed the Loan Award.

 

(b) CIRM may suspend or permanently cease Disbursements pursuant to the Loan
Administration Policy, including without limitation, Article V, Section J,
provided, however, that CIRM shall give Loan Recipient written notice of its
intent to suspend or permanently cease Disbursements and the reason therefor (a
“Default”) and Loan Recipient shall have forty-five (45) days in which to cure
such Default (if such Default is curable).

 

(c) CIRM may suspend or permanently cease Disbursements if CIRM determines, in
its reasonable but sole discretion, that a No Go Milestone has occurred,
provided, however, that CIRM shall give Loan Recipient written notice of its
intent to suspend or permanently cease Disbursements and the reason therefor and
Loan Recipient shall have forty-five (45) days in which to correct such No Go
Milestone (if such No Go Milestone is correctable).

 

(d) CIRM may suspend or permanently cease Disbursement if CIRM determines, in
its reasonable but sole discretion, that for any Disbursement made after the
first anniversary of the Effective Date Loan Recipient has not met the Financial
Milestone for such Disbursement Date; provided, however, that CIRM shall give
Loan Recipient written notice if Loan Recipient fails to meet a Financial
Milestone for a certain Disbursement Date, and Loan Recipient shall have sixty
(60) days to cure said failure and demonstrate that Loan Recipient now satisfies
said Financial Milestone. At least thirty (30) days prior to any Disbursement
Date on which a Financial Milestone needs to be satisfied, Loan Recipient shall
submit a report to CIRM, in such detail as CIRM shall reasonably require,
showing whether or not Loan Recipient will satisfy the Financial Milestone on
such Disbursement Date.

 

(e) Failure to meet Progress Milestones is governed by paragraph C of the Terms
and Conditions of the Award section of the Notice of Loan Award.

 

4.5           Risk Premium.

 

(a)                In lieu of providing CIRM with warrants, Loan Recipient shall
pay CIRM a Risk Premium Amount upon meeting specified Product Revenue thresholds
set forth in the Section E.2.c of Article VII of the Loan Administration Policy.

 



Page 9 of 41

 

 

(b)               The Loan Recipient shall pay any Risk Premium Amounts owed
pursuant to Section E.2.e of Article VII of the Loan Administration Policy.

 

(c)                The Loan Recipient shall have no obligation to pay any Risk
Premium Amounts which are due and payable after (i) Loan Recipient transfers the
Loan to a new Loan Recipient pursuant to Article V, Section D of the Loan
Administration Policy, (ii) Loan Recipient assigns this Agreement and any
Disbursement hereunder to a permitted assignee, (iii) the funding is
discontinued or suspended by CIRM for any reason other than for termination
under Section 8.1(a)-(e), or (iv) all or part of the Loan is forgiven pursuant
to Article VII, Section I of the Loan Administration Policy, Section 4.10 of
this Agreement, or CIRM has terminated the loan pursuant to Section 8.1(f) and
no Event of Default then exists, in which case Loan Recipient shall have no
obligation to pay any Risk Premium Amounts; provided, however, that the
obligation to pay a Risk Premium Amount(s) will automatically be reinstated
pursuant to Article VII, Section I of the Loan Administration Policy, in the
event that Loan Recipient obtains revenues arising in whole or in part from the
CIRM-Funded Project that meet the specified Product Revenue thresholds set forth
in the Section E.2.c of Article VII of the Loan Administration Policy.

 

4.6           Indirect Costs and Facilities Costs.

 

(a)                The Loan shall cover Indirect Costs incurred by Loan
Recipient equal to […***…] awarded by CIRM. The Loan shall also cover Facilities
Costs incurred by Loan Recipient […***…].

 

(b)               CIRM shall deduct thirty-six thousand, six hundred and
sixty-six dollars and sixty-six cents ($36,666.66) from the Indirect Costs
portion of the initial Disbursement for the costs incurred by CIRM in engaging a
financial consultant to conduct due diligence of Loan Recipient prior to the
award of the Loan and to conduct financial due diligence during the Loan Period.
In addition, CIRM shall deduct sixteen thousand, six hundred and sixty-six
dollars and sixty-six cents ($16,666.66) from the Indirect Costs portion of the
Disbursement made in each of the second and third year of the Loan Period for
the costs incurred by CIRM in engaging a financial consultant to conduct
financial due diligence of Loan Recipient during the Loan Period.

 

(c)                If Loan Recipient requests to extend the term of the Loan
Period beyond ten years pursuant to Section 4.8 and Section F of Article VII of
the Loan Administration Policy and the Intellectual Property and Industry
Subcommittee agrees, Loan Recipient shall pay CIRM, in addition to interest and
principal owed, ten thousand dollars ($10,000) per year, payable on or before
March 15 of each year, for each year the Loan is extended to reimburse CIRM for
the costs that it incurs in engaging a financial consultant to conduct financial
due diligence of Loan Recipient during the extension.

 

4.7           Repayment at End of Loan Period/Prepayment.

 

(a) Unless (i) the Loan Recipient has extended the Loan Period pursuant to
Section 4.8, (ii) the repayment of the Loan Balance has been accelerated
pursuant to Sections 4.9, 8.3 or 8.4, (iii) this Agreement has been terminated
pursuant to Section 8.1(a)-(e), (iv) the

 

 

*Confidential Treatment Requested

 

Page 10 of 41

 



 

Loan has been transferred by Loan Recipient pursuant to Article V, Section D of
the Loan Administration Policy, or (v) all or part of the Loan is forgiven
pursuant to Article VII, Section I of the Loan Administration Policy, Section
4.10 of this Agreement, or CIRM has terminated the loan pursuant to Section
8.1(f) and no Event of Default then exists, the Loan Balance, and all unpaid
fees and other amounts due hereunder, is due and payable in full to CIRM on the
last day of the Loan Period (unless such day is not a business day, then,
without any additional fees or penalties but with additional interest, on the
next business day). Loan Recipient may elect to prepay the full amount of the
balance of Loan Balance, or to make one or more partial prepayments, each in an
amount of not less than $100,000, and in each case with accrued and unpaid
interest on the amount prepaid, at any time, without penalty or premium. Any
amounts prepaid hereunder may not be re-borrowed by Loan Recipient.

 

(b) If the Loan Recipient elects to extend the term of the Loan Period pursuant
to Section 4.8, the Loan Balance shall bear interest as set forth in Section 4.3
and Loan Recipient shall repay interest as required by Article VII, Section J of
the Loan Administration Policy.

 

4.8           Loan Extension. The Loan Recipient may extend the term of the Loan
Period up to a maximum term of ten (10) years from the Effective Date, provided
that the Loan Recipient provides notice to CIRM at least ninety (90) days prior
to the end of the current Loan Period of its intent to extend the then
applicable Loan Period and complies with the conditions specified in Article
VII, Section J of the Loan Administration Policy. The Loan Recipient may request
to extend the term of the Loan Period beyond ten years, provided that the Loan
Recipient provides notice to CIRM at least ninety (90) days prior to the end of
the ten-year period of its intent to request to extend the Loan Period. Any
extension beyond ten (10) years shall be subject to the approval of the
Intellectual Property and Industry Subcommittee based upon the recommendation of
the President of CIRM.

 

4.9 Loan Acceleration. CIRM shall have the right but not the obligation to
require the Loan Recipient to accelerate repayment of the Loan Balance if a
Change of Control occurs or if this Agreement is terminated pursuant to Section
8.1(a)-(e). A decision to accelerate repayment of the Loan Balance shall be made
by the Intellectual Property and Industry Subcommittee of CIRM’s Governing
Board, based on the recommendation of the President of CIRM. If the proposed
Change of Control is not a matter of public knowledge, the Intellectual Property
and Industry Subcommittee of CIRM’s Governing Board shall consider the matter in
closed session to protect the confidentiality of the Change of Control
transaction.

 

4.10 Loan Forgiveness. Forgiveness of the Loan Balance shall be governed by
Article VII, Section I of the Loan Administration Policy, including the
reinstatement of the obligation to repay the Loan in the event that the Loan
Recipient obtains revenues arising in whole or in part from the CIRM-Funded
Project, provided that forgiveness shall be available during the Project Period
only if no Event of Default then exists and Loan Recipient abandons the
CIRM-Funded Project for failure to meet, or the occurrence of, one or more No Go
Milestones. After expiration of the Project Period, Loan Recipient shall have
the right to abandon the CIRM-Funded Project for whatever reason it deems
appropriate and in that event, the Loan Balance shall be forgiven pursuant to
Article VII, Section I of the Loan Administration Policy.

 



Page 11 of 41

 

 

4.11 Effective Date. This Agreement shall take effect on the date this Agreement
has been executed by the last party to sign the Agreement, Loan Recipient has
received CIRM’s written agreement (or written waiver by CIRM) that the
conditions set forth in Section 4.12 have been met, and the initial Disbursement
has been made (the “Effective Date”). This Agreement shall continue in full
force and effect for so long as a Loan Balance remains outstanding or CIRM has
any obligation to make Disbursements under this Agreement, unless it is earlier
terminated pursuant to Section 8.1(a)-(e), the repayment obligation has been
accelerated pursuant to Sections 4.9, 8.3 or 8.4, the Loan Balance has been
forgiven pursuant to Section 4.10, or the Loan Recipient has transferred the
Agreement pursuant to Article V, Section D of the Loan Administration Policy.

 

4.12 Initial Disbursement. Concurrently with the initial Disbursement:

 

(a)                CIRM shall have received this Agreement duly executed by Loan
Recipient and the Budget;

 

(b)               CIRM shall have received copies of Loan Recipient’s
certificate of incorporation and bylaws, or articles of organization or
certificate of formation, as applicable, and operating agreement (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;

 

(c)                CIRM shall have received copies of resolutions of Loan
Recipient’s Board of Directors (or similar governing body) and (if applicable)
stockholders authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, all certified in each instance by its Secretary
or Assistant Secretary;

 

(d)               CIRM shall have received copies of the certificates of good
standing for Loan Recipient (dated no earlier than thirty (30) days prior to the
date hereof) from the office of the Secretary of State of its incorporation or
organization and of each state in which it is qualified to do business as a
foreign corporation or organization;

 

(e)                CIRM shall have received a list of the Loan Recipient’s
Authorized Representatives;

 

(f)                CIRM shall have received certification of the insurance
required under Section 7.3 of this Agreement;

 

(g)               CIRM shall have received UCC, tax and judgment lien search
results against the Property of Loan Recipient evidencing the absence of Liens
on its Property except as permitted by Section 7.8 hereof;

 

(h)               CIRM shall have received the favorable written opinion of Loan
Recipient’s in-house or outside counsel, in the form attached hereto as Exhibit
A, regarding the existence and power of Loan Recipient, the due authorization of
the Loan Agreement (including the transactions contemplated thereby) and the
enforceability of the Loan Agreement against Loan Recipient; and

 



Page 12 of 41

 

 

(i)                 Loan Recipient shall certify that no Material Adverse Effect
has occurred since the date that Loan Recipient submitted its application to
CIRM.

 

4.13 All Disbursements. At the time of each subsequent Disbursement hereunder:

 

(a) the representations and warranties set forth in Sections 5.1, 5.2, 5.4, 5.5,
5.7, 5.8, 5.9, 5.10, 5.11 5.12, 5.13, 5.14 and 5.15 shall be true and correct as
of the date of such Disbursement, unless (i) the same expressly relate to an
earlier date; or (ii) changes thereto are disclosed to CIRM in updates to the
Schedules hereto provided by Loan Recipient at least three (3) business days
prior to such Disbursement; provided that, (A) in the case of (i) and (ii), no
Material Adverse Effect exists or no event or circumstance exists which could
reasonably be expected to result in a Material Adverse Effect, and (B) clauses
(i) and (ii) shall not apply to the first two sentences of Section 5.1 and the
first two sentences of Section 5.2; and

 

(b) no Event of Default or other event permitting termination of this Agreement
shall have occurred and be continuing or would occur as a result of such
Disbursement.

 

Acceptance by Loan Recipient of a Disbursement hereunder through deposit of such
Disbursement to Loan Recipient’s account shall be deemed to be a representation
and warranty by Loan Recipient on the date of such Disbursement as to the
matters specified in subsections (a) through (b), inclusive, of this Section
4.13; provided, however, that CIRM may continue to make Disbursements in its
sole discretion, notwithstanding the failure of Loan Recipient to satisfy one or
more of the conditions set forth above and any such Disbursements so made shall
not be deemed a waiver of any Event of Default or other condition set forth
above that may then exist.

 

ARTICLE V
LOAN RECIPIENT REPRESENTATIONS AND WARRANTIES

 

Except as set forth in the Schedules hereto delivered by Loan Recipient and with
respect to Disbursements made after the date hereof, as such schedules are
updated by Loan Recipient during the term of this Agreement, Loan Recipient
represents and warrants to CIRM as follows:

 

5.1           Due Organization and Qualification. Loan Recipient is duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and is qualified to do business in each jurisdiction in which
such qualification is required, except where the failure to be so qualified
would not have either individually or in the aggregate, a Material Adverse
Effect on the Loan Recipient or the rights of CIRM under this Agreement, whether
individually or taken as a whole. Loan Recipient has all required power and
authority to own its property, to carry on its business as presently conducted
or contemplated, to enter into this Agreement, and generally to carry out the
transactions contemplated hereby. The copies of Loan Recipient’s Organizational
Documents provided to CIRM are correct and complete as of the date hereof. Loan
Recipient is not in violation of any term of its Organizational Documents, as
amended, or in violation of any term of any agreement, instrument, judgment,
decree, order, statute, rule or government regulation applicable to Loan
Recipient or to which Loan Recipient is a party, in any case where any
violation, noncompliance or default would result in a Material Adverse Effect.

 



Page 13 of 41

 

 



5.2              Due Authorization; No Conflict. Loan Recipient is duly
authorized to enter into this Agreement and the other Loan Documents, and the
execution, delivery and performance thereof are valid and binding obligations of
Loan Recipient enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors’ rights generally. The execution, delivery, and
performance of the Loan Documents are within Loan Recipient’s powers, have been
duly authorized, and are not in conflict with nor constitute a breach of any
provision contained in Loan Recipient’s Organizational Documents, as amended,
nor will they constitute an event of default under any material agreement by
which Loan Recipient is bound. The Loan Documents will not conflict with any
other material agreement or contract to which Loan Recipient is a party and will
not violate any law, regulation or order by which Loan Recipient is bound, nor
is Loan Recipient in default under any material agreement by which it is bound,
other than where any violation, noncompliance or default would not result in a
Material Adverse Effect.

 







5.2              Due Authorization; No Conflict. Loan Recipient is duly
authorized to enter into this Agreement and the other Loan Documents, and the
execution, delivery and performance thereof are valid and binding obligations of
Loan Recipient enforceable in accordance with their terms, except as may be
limited by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors’ rights generally. The execution, delivery, and
performance of the Loan Documents are within Loan Recipient’s powers, have been
duly authorized, and are not in conflict with nor constitute a breach of any
provision contained in Loan Recipient’s Organizational Documents, as amended,
nor will they constitute an event of default under any material agreement by
which Loan Recipient is bound. The Loan Documents will not conflict with any
other material agreement or contract to which Loan Recipient is a party and will
not violate any law, regulation or order by which Loan Recipient is bound, nor
is Loan Recipient in default under any material agreement by which it is bound,
other than where any violation, noncompliance or default would not result in a
Material Adverse Effect.

 

5.3           Name; Location of Chief Executive Office. Except as disclosed in
Schedule 5.3, Loan Recipient has not done business under any name other than
that specified on the signature page hereof, and its exact legal name is as set
forth in the first paragraph of this Agreement. The principal chief executive
office of Loan Recipient is located at the address indicated on the signature
page hereof.

 

5.4           Compliance with Laws. Loan Recipient is, and to Loan Recipient’s
knowledge, all premises occupied and used by Loan Recipient are, in compliance
in all material respects with all federal, state, municipal and local laws,
ordinances and regulations, if any, that may in any way affect Loan Recipient’s
Business, other than where a failure to comply would not result in a Material
Adverse Effect.

 

5.5           Government Consents. Loan Recipient has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of Loan Recipient’s business as currently conducted, other
than where failure to do so would not result in a Material Adverse Effect.

 

5.6           Full Disclosure. Neither the Loan Documents nor any document,
certificate, projection, statement, representation or warranty furnished to CIRM
in writing by or on behalf of Loan Recipient, including but not limited to
documents submitted to CIRM and its agents by Loan Recipient in response to RFA
10-05, contains any untrue statement of a material fact, and none of the Loan
Documents or such other documents, certificates, projections, statements,
representations or warranties omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading. To Loan
Recipient’s knowledge based on due inquiry, there is no fact relating to the
business, operations, affairs or conditions of Loan Recipient that materially
and adversely affects the same which has not been set forth in the Loan
Documents or otherwise disclosed to CIRM in writing. CIRM recognizes that the
estimates, projections and forecasts provided by Loan Recipient in good faith
and based upon reasonable assumptions are not to be viewed as facts, and that
actual results during the period or periods covered by any such estimates,
projections and forecasts may materially differ from the projected or forecasted
results.

 



Page 14 of 41

 

 

5.7           Litigation. Except as set forth on Schedule 5.7, there is no
action, suit or claim at law or in equity by any third party, or before or by a
governmental agency or instrumentality that is currently pending or, to the
knowledge of Loan Recipient, threatened against Loan Recipient or affecting any
of its properties, assets or, to the knowledge of Loan Recipient, its employees
which seeks to prevent the consummation of the transactions contemplated by the
Loan Documents or which if adversely decided against the Loan Recipient would
have a Material Adverse Effect.

 

5.8           Bankruptcy. Loan Recipient: (i) does not intend to file a
voluntary petition for relief pursuant to 11 U.S.C. § 101 et seq. – Title 11 of
the United States Code (the “Bankruptcy Code”); (ii) does not have any knowledge
of any circumstance that may result in the filing of a voluntary petition for
relief pursuant to the Bankruptcy Code; and (iii) does not have any notice of
any creditor’s intention to file an involuntary petition for relief pursuant to
the Bankruptcy Code.

 

5.9           Sufficient Assets. In the good faith estimate of Loan Recipient,
the aggregate value of all of the assets of Loan Recipient, at a fair valuation,
is equal to or greater than the total amount of Loan Recipient’s currently
existing balance sheet liabilities (excluding the Loan). The “fair valuation” of
Loan Recipient’s assets shall be determined on the basis of that amount which
may be realized within a reasonable time, in any manner through realization of
the value of, or dispositions of, such assets at fair market value (i.e., the
amount which could be obtained for the properties in question within such period
by a capable and diligent business person from an interested buyer who is
willing to purchase under ordinary selling conditions). Loan Recipient is able
to pay its debts as they become due in the ordinary course of business for the
next twelve (12) months.

 

5.10       Title to Properties. Loan Recipient has good and marketable title in
fee simple to such of its fixed assets as are real property, and good and
merchantable title to all of its other properties and assets used in the conduct
of the Business by Loan Recipient, free and clear of mortgages, security
interests, pledges, charges, liens, restrictions or encumbrances except for
Permitted Liens or as disclosed in writing to CIRM. To Loan Recipient’s
knowledge, all machinery and equipment included in such properties described in
the previous sentence is in good condition and repair, ordinary wear and tear
excepted, and all leases of real or personal property used in the conduct of the
Business by Loan Recipient to which Loan Recipient is a party are fully
effective and afford Loan Recipient peaceful and undisturbed possession of the
subject matter of such leases.

 

5.11       Indebtedness. Loan Recipient has no outstanding Indebtedness, except
for Permitted Indebtedness or as previously disclosed to CIRM in writing.

 

5.12       Tax Matters. Loan Recipient has filed all foreign, federal, state,
and local income, excise or franchise tax returns, real estate, and personal
property tax returns, sales and use tax returns, and other tax returns required
to be filed by it (and such returns are true and correct in all material
respects) and has paid all taxes owed by it, except taxes which have not yet
accrued or otherwise become due or for which adequate provision has been made in
the pertinent financial statements. All taxes and other assessments and levies
which Loan Recipient is required to withhold or collect have been withheld and
collected and have been paid over to the proper governmental authorities, except
where the failure to pay would not have a Material Adverse Effect. With regard
to the income tax returns of Loan Recipient, Loan Recipient has not received
notice of any audit or of any purported deficiencies from any taxing authority,
and no controversy with respect to taxes of any type is pending or, to the
knowledge of Loan Recipient, threatened, unless, after the date hereof, such
notice or controversy is disclosed to CIRM in writing.

 



Page 15 of 41

 

 

5.13       Contracts and Commitments. Loan Recipient is not in default under any
contract, obligation or commitment, where such default would have a Material
Adverse Effect. To the knowledge of Loan Recipient, there is no state of facts
which upon notice or lapse of time or both would constitute such a default, nor
would the execution, issuance and delivery of this Agreement, or the
consummation of any transaction contemplated hereby, constitute such a default,
where such default would have a Material Adverse Effect.

 

5.14       Proprietary Rights; Employee Restrictions.

 

(a)                All Intellectual Property Rights created or generated by any
employee or officer of Loan Recipient in the course of their performance of the
CIRM-Funded Project for Loan Recipient have been or will be assigned or licensed
to Loan Recipient. To the best of Loan Recipient’s knowledge, Loan Recipient’s
issued patents necessary to the CIRM-Funded Project are valid and enforceable,
in whole or in part, except as would not, individually or in the aggregate, have
a Material Adverse Effect. Except as disclosed in Schedule 5.14, Loan Recipient
has not received communications from any Third Party alleging that the currently
contemplated activities or products related to the Business infringe on any
Intellectual Property Rights of any such third Person, nor have any of the
Intellectual Property Rights necessary to the conduct of the Business been
subject to U.S. Patent Office interference proceedings, a re-examination, or any
other proceeding challenging Loan Recipient’s patent rights related to the
Business. Loan Recipient has taken commercially reasonable measures to protect
and preserve the security, confidentiality (except and to the extent where
disclosure is required by law or such information is already in the public
domain) and value of its Intellectual Property Rights, including its trade
secrets and other confidential information. For the purposes of this Agreement,
“Intellectual Property Rights” shall mean any and all rights in patents, patent
applications, copyrights, copyright applications, licenses, databases, computer
programs and other computer software user interfaces, know-how, test data and
results not disclosed to regulators, financial and cost information and data,
trade secrets, trademarks, trademark applications, service marks, service mark
applications, trade names, customer lists, proprietary technology, processes and
formulae, source code, object code, algorithms, architecture, structure,
inventions, trade dress, logos and designs and all documentation and media
constituting, describing or relating to the foregoing.

 

(b)               All employees of Loan Recipient have entered into
non-disclosure and assignment of invention agreements for the benefit of Loan
Recipient.

 

5.15       Regulatory Compliance. Loan Recipient is not an “investment company”
or a company “controlled” by an “investment company” under the Investment
Company Act of 1940. Loan Recipient is not engaged as one of its activities in
extending credit for margin stock (under Regulations G, T and U of the Federal
Reserve Board of Governors). To Loan Recipient’s knowledge based on due inquiry,
Loan Recipient is in compliance with the Federal Fair Labor Standards Act. Loan
Recipient’s properties or assets have not been used by Loan Recipient or, to
Loan Recipient’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than minimal
amounts legally in the ordinary course of Loan Recipient’s business. Loan
Recipient has delivered to CIRM, and at all times will deliver to CIRM promptly
after delivery or receipt, copies of all investigations relating to hazardous
substances, and any conclusions thereof.

 



Page 16 of 41

 

 

5.16       Sophistication of Loan Recipient. Loan Recipient, by reason of its
business and financial experience, has the capacity to protect its own interests
in connection with the transactions contemplated hereby and by the other Loan
Documents.

 

ARTICLE VI
CIRM REPRESENTATIONS, WARRANTIES and covenants

 

6.1           Due Authorization; No Conflict. CIRM hereby represents and
warrants that it is duly authorized to enter into this Agreement and that the
execution, delivery and performance thereof will not conflict with any other
agreement or contract to which it is a party and will not, to the best of its
knowledge, violate any law, regulation or order by which it is bound.

 

6.2           Enforceability. This Agreement has been duly executed and
delivered by CIRM and constitutes a valid and binding obligation of CIRM,
enforceable against CIRM in accordance with its terms, subject only to the
effect, if any, of (i) laws affecting the rights of creditors generally and (ii)
rules of law governing specific performance, injunctive relief and other
equitable remedies.

 

6.3           Sophistication of CIRM. CIRM, by reason of its business and
financial experience, has the capacity to protect its own interests in
connection with the transactions contemplated hereby and by the other Loan
Documents.

 

6.4           Subordination by CIRM. CIRM agrees from time to time to consider
requests by Loan Recipient for CIRM to subordinate the Indebtedness of Loan
Recipient hereunder to other Permitted Indebtedness of Loan Recipient, but
CIRM’s agreement or refusal to any such subordination and any terms thereof
shall be in its sole discretion.

 

ARTICLE VII 

COVENANTS

 

7.1           Information and Access Covenants. During such time as any balance
of the Loan Amount or accrued interest is outstanding or so long as any credit
is available to Loan Recipient hereunder, except to the extent compliance in any
case or cases is waived in writing pursuant to the terms of Section 10.3 hereof,
Loan Recipient shall:

 

(a)                deliver to CIRM, as soon as practicable, but in any event by
the end of February of each fiscal year (or within 60 days of the end of the
fiscal year, if the end of the fiscal year is other than December 31st), an
updated budget for the Business for such fiscal year;

 



Page 17 of 41

 

 

(b)               deliver to CIRM such other information relating to the
financial condition, business or corporate affairs related to the Business of
Loan Recipient as CIRM may from time to time reasonably request;

 

(c)                at the reasonable request (including with respect to the
number of such requests) of CIRM, provide CIRM Representatives reasonable
access, at reasonable and mutually acceptable times during normal business hours
to all of the properties, books, contracts, documents, insurance policies,
records and personnel (including officers) of or with respect to the Business of
Loan Recipient and shall furnish to CIRM Representatives such information
related to the Business as they may from time to time reasonably request;

 

(d)               deliver to CIRM reports detailing scientific progress and
activities regarding the Business as specified in the Notice of Loan Award.

 

7.2 Indemnification.

 

(a) Loan Recipient shall indemnify, defend and hold harmless CIRM, the State of
California, and their respective agents, officers and employees (“CIRM
Indemnitees”) against any and all liabilities, losses, damages, claims,
penalties, costs or expenses, interest, awards, judgments and penalties brought
by or awarded to any Third Party which any of them may sustain, incur or be
required to pay (howsoever they may occur), including, without limitation,
reasonable attorneys’ and consultants’ fees (“Losses”), resulting from, arising
out of, or in connection with: (i) the execution, delivery and performance of
Loan Recipient’s obligations under the Loan Documents; (ii) the operation of
Loan Recipient’s business; (iii) any material breach by Loan Recipient of any
representation or warranty or covenant under the Loan Documents; (iv) any
CIRM-Funded Invention, as defined in Cal. Code Regs., tit. 17, §100601(c); or
(v) the performance of the CIRM-Funded Project by Loan Recipient; provided that
Loan Recipient shall not be required to indemnify the CIRM Indemnitees to the
extent any such Losses are caused by (a) such CIRM Indemnitees’ gross negligence
or willful misconduct, (b) a breach of CIRM’s obligations under this Agreement
or any other Loan Document or (c) a breach of any of CIRM’s representations and
warranties made in this Agreement or any other Loan Document. Loan Recipient’s
indemnity obligations under this paragraph are in addition to Loan Recipient’s
indemnity obligations under the Loan Administration Policy. CIRM shall promptly
notify Loan Recipient of any claims or suits with respect to which
indemnification under this Agreement is or could be sought, but failure to do so
shall not relieve Loan Recipient of its obligations hereunder except to the
extent that such delay or failure to promptly notify Loan Recipient actually
prejudiced the defense of the claim.

 

(b) Procedure

 

(i) With respect to any Third Party claim giving rise to indemnification
hereunder, the CIRM Indemnitee shall tender the defense thereof to Loan
Recipient. Loan Recipient shall have the right to assume sole control of the
defense, settlement or disposition thereof, including, without limitation, the
selection of defense counsel (as long as such defense counsel is reasonably
satisfactory to CIRM). The CIRM Indemnitee will fully cooperate with Loan
Recipient in the defense and settlement of all such Third Party claims at Loan
Recipient’s request and expense. If Loan Recipient assumes any such defense,
Loan Recipient shall not be liable for any legal or other expenses subsequently
incurred directly by the CIRM Indemnitee in connection with such defense.

 



Page 18 of 41

 

 

(ii) So long as Loan Recipient is diligently conducting the defense of the
claim, (1) the CIRM Indemnitee will not consent to the entry of any judgment or
enter into any settlement with respect to the claim without the prior written
consent of Loan Recipient, and (2) Loan Recipient will not consent to the entry
of any judgment or enter into any settlement with respect to the claim without
the prior written consent of the CIRM Indemnitee, which consent will not be
unreasonably withheld or delayed; provided, however, that such consent of the
CIRM Indemnitee will not be required if the judgment or settlement contains a
full release of claims against the CIRM Indemnitee and does not contain any
admission of wrongdoing by the CIRM Indemnitee. Notwithstanding any other
provision of this subsection, if a CIRM Indemnitee withholds its consent to a
bona fide settlement offer, where but for such action Loan Recipient could have
settled such claim, Loan Recipient will be required to indemnify the Indemnitee
only up to a maximum of the bona fide settlement offer for which Loan Recipient
could have settled such claim.

 

7.3 Required Insurance. During the term of this Agreement, Loan Recipient shall
procure and maintain at its expense clinical trial and general liability
insurance customary for companies similarly situated with Loan Recipient and
protecting Loan Recipient and CIRM (including naming CIRM as an additional
insured and loss payee on such policies) against all claims, losses or expenses
resulting from alleged, adjudicated or statutory liability for injury to Persons
or damage to property arising out of or in connection with any CIRM-Funded
Invention, as defined in Cal. Code Regs., tit. 17, §100601(c), and the
performance of the CIRM-Funded Project by Loan Recipient.

 

7.4 Maintenance of Business. For so long as the Loan remains in effect, Loan
Recipient shall preserve and maintain its existence, except in the event of a
merger, acquisition, assignment or similar transaction. For so long as the Loan
remains in effect, Loan Recipient shall make commercially reasonable efforts to
preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights and other
proprietary rights necessary to the proper conduct of the Business, other than
where failure to do so would not result in a Material Adverse Effect.

 

7.5 Maintenance of Properties. For so long as the Loan remains in effect, Loan
Recipient shall make commercially reasonable efforts to maintain, preserve and
keep its property, plant and equipment in good repair, working order and
condition (ordinary wear and tear excepted), and shall from time to time make
all necessary and proper repairs, renewals, replacements, additions and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, other than where failure to do so would not result in
a Material Adverse Effect.

 

7.6 Taxes and Assessments. For so long as the Loan remains in effect, Loan
Recipient shall duly pay and discharge all taxes, rates, assessments, fees and
governmental charges upon or against it or its Property, in each case before the
same become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by

 



Page 19 of 41

 

 

appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 

7.7 No Guaranties. Other than any liabilities or guarantees in connection with
credit support provided in connection with (A) Permitted Indebtedness or (B) any
investment permitted under subsections (f), (g) and (h) of Section 7.9, for so
long as the Loan remains in effect, Loan Recipient shall not become liable as
endorser, guarantor, surety or otherwise for any debt, obligation or undertaking
of any other Person […***…] or otherwise agree to provide funds for payment of
the obligations of another, or supply funds thereto or invest therein or
otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another.

 

7.8 Liens. Loan Recipient shall not create, incur or permit to exist any Lien of
any kind on any Property owned by Loan Recipient; provided, however, that the
foregoing shall not apply to nor operate to prevent the following “Permitted
Liens”:

 

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising from ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which Loan Recipient is a party or other cash deposits
required to be made in the ordinary course of business, provided in each case
that the obligation is not for borrowed money and that the obligation secured is
not overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefore;

 

(b) Mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

 

(c) Judgment Liens and judicial attachment Liens not constituting an Event of
Default under Section 8.2(b) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of Loan Recipient secured by a pledge of assets permitted under this
subsection, including interest and penalties thereon, if any, […***…]

 

(d) Liens on equipment of Loan Recipient created solely for the purpose of
securing indebtedness incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of Loan
Recipient other than the respective Property so acquired, and the principal
amount of indebtedness secured by any such Lien shall at no time exceed the
purchase price of such Property, as reduced by repayments of principal thereon;

 

(e) Liens arising out of Indebtedness (other than the Loan itself) incurred by
Loan Recipient solely to fund the cost and expenses of the CIRM-Funded Project;

 

 

*Confidential Treatment Requested

 



Page 20 of 41

 

 

(f) Liens disclosed in Schedule 7.8(f), including the amounts thereof;

 

(g) Liens for taxes, fees, assessments or other governmental charges or levies
that either are not delinquent or are being contested in good faith by
appropriate proceedings;

 

(h) Liens securing Permitted Indebtedness;

 

(i) Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in subsections (d), (e), (f) or (h); provided that
any extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase;

 

(j) Leases, subleases, licenses, sublicenses, options, rights of first refusal,
rights to negotiate and the like granted to third parties in the ordinary course
of Loan Recipient’s business, provided that the foregoing do not, individually
or in the aggregate, have a Material Adverse Effect; and

 

(k) Liens arising from the rights of a licensor or grantor under the terms and
conditions of a license, option or other right granted to or by Loan Recipient,
provided that any such Lien does not hinder the Business.

 

7.9 Investments, Acquisitions, Loans and Advances. Loan Recipient shall not,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America; investments in direct
obligations of the State of California whose obligations constitute full faith
and credit obligations of the State of California;

 

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P;

 

(c) investments in certificates of deposit issued by any United States
commercial bank having capital and surplus of not less than $100,000,000;

 

(d) investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

 



Page 21 of 41

 

 

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and (d)
above;

 

(f) investments existing on the date of this Agreement in its Subsidiaries and
Affiliates;

 

(g) the purchase of securities or acquisition of assets in connection with
strategic transactions involving Loan Recipient and other Persons, including
without limitation (i) joint ventures, manufacturing, marketing or distribution
arrangements or (ii) technology transfers or development arrangements; or

 

(h) any acquisition, merger, reverse merger or other corporate transaction by or
involving Loan Recipient of the assets or securities of a Person or division
thereof for the purpose of acquiring intellectual property or other assets.

 

7.10          Dividends and Certain Other Restricted Payments. Loan Recipient
will not (a) declare or pay any cash dividends or cash distributions, on any
stock or other equity interests of Loan Recipient or (b) directly or indirectly,
through any Subsidiary or otherwise, purchase, redeem or retire any of its stock
or other equity interests or make any other payment or distribution, either
directly or indirectly, through any Subsidiary or otherwise, in respect of its
stock or other equity interests, other than (i) the repurchase of stock or other
equity interests in the ordinary course of business of employees which leave the
employ of Loan Recipient, (ii) the repurchase of stock or other equity interests
pursuant to agreements which permit Loan Recipient to repurchase such shares at
cost (or the lesser of cost or fair market value) upon termination of an
employee’s, officer’s, director’s or consultant’s services to the Company or
(iii) the repurchase by Loan Recipient from one or more former employees,
officers, directors or consultants of its equity securities during the Loan
Period, provided that the aggregate repurchase price for all repurchases
pursuant to this clause (iii) does not exceed one hundred thousand dollars
($100,000) per year.

 

7.11       ERISA. Loan Recipient shall promptly pay and discharge all
obligations and liabilities arising under ERISA of a character which if unpaid
or unperformed could reasonably be expected to result in the imposition of a
Lien against any of its Property. Loan Recipient shall promptly notify CIRM of:
(a) the occurrence of any reportable event (as defined in ERISA) with respect to
a Plan, (b) receipt of any notice from the PBGC of its intention to seek
termination of any Plan or appointment of a trustee therefor, (c) its intention
to terminate or withdraw from any Plan, and (d) the occurrence of any event with
respect to any Plan which would result in the incurrence by Loan Recipient of
any material liability, fine or penalty, or any material increase in the
contingent liability of Loan Recipient with respect to any post-retirement
Welfare Plan benefit. All terms used in this Section 7.11 and not defined shall
have the meaning given to them under ERISA.

 

7.12       Compliance with Laws. Loan Recipient shall comply in all respects
with the requirements of all federal, state and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, except where any such non-compliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property, other than a Permitted Lien.

 



Page 22 of 41

 

 

7.13       Diligent Conduct of Business. Loan Recipient shall conduct the
Business in a commercially reasonable and diligent manner and shall not
knowingly engage in any other business activity that Loan Recipient reasonably
believes would have a Material Adverse Effect on the Business or a material
adverse effect on the rights of CIRM under this Agreement or the CIRM-Funded
Project.

 

7.14       Use of Proceeds. The Loan Recipient shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 4.2 hereof.

 

7.15       Diligence. The Loan Recipient shall use commercially reasonable
efforts to perform the CIRM-Funded Project within the time frame specified in
the Notice of Loan Award.

 

7.16       Notification. If Loan Recipient becomes aware of any matters that
could reasonably be expected to have a Material Adverse Effect pursuant to any
review, examination, proceeding or correspondence, suits or actions related to
Loan Recipient’s intellectual property necessary to the CIRM-Funded Project,
Loan Recipient shall promptly notify CIRM in writing.

 

ARTICLE VIII
TERMINATION

 

8.1           Termination.

 

(a)                CIRM may terminate this Agreement pursuant to Article V,
Section J of the Grants Administration Policies, or Article V, Section J of the
Loan Administration Policy.

 

(b)               CIRM may terminate this Agreement at any time after a material
breach of any term of the Loan Documents by Loan Recipient that is not cured
within forty-five (45) days of the date that CIRM provides notice of such breach
to Loan Recipient.

 

(c)                CIRM may terminate this Agreement if any of the
representations and warranties made herein by Loan Recipient were not true and
correct in all material respects at the time they were made or deemed to be made
under Section 4.13 at the time of each Disbursement when they are reaffirmed.

 

(d)               CIRM may terminate this Agreement if any of the Events of
Default in Section 8.2 occur and have not been cured within any applicable cure
period.

 

(e)                Subject to the notice and cure provisions contained in
Section 4.4 above, CIRM may terminate this Agreement based on CIRM’s
determination, in its reasonable, but sole discretion, that Loan Recipient has
failed to meet a Financial Milestone, provided that Loan Recipient shall have
sixty (60) days to cure following CIRM’s determination that it has not met a
Financial Milestone (after the expiration of the cure period with respect
thereto).

 

(f)                Subject to the notice and cure provisions contained in
Section 4.4 above, CIRM may terminate this Agreement based on CIRM’s
determination, in its reasonable, but sole

 



Page 23 of 41

 

 

discretion, that a No Go Milestone has occurred. Failure to meet Progress
Milestones is governed by paragraph C of the Terms and Conditions of the Award
section of the Notice of Loan Award

 

8.2           Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)                Loan Recipient fails to pay within five (5) business days of
the day when due all or any part of the principal of or interest on any Loan
(whether at the stated maturity thereof or at any other time provided for in
this Agreement), any accrued interest or any fee or other obligation payable
hereunder or under any other Loan Document;

 

(b)               any judgment or judgments, writ or writs or warrant or
warrants of attachment, or any similar process or processes, entered or filed
against Loan Recipient or against any of its Property, […***…] (except to the
extent fully covered by insurance pursuant to which the insurer has accepted
liability therefor in writing), and which remains undischarged, unvacated,
unbonded or unstayed for a period of forty-five (45) days;

 

(c)                Loan Recipient, or any member of its Controlled Group, fails
to pay when due an amount or amounts […***…] which it shall have become liable
to pay to the PBCG or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities […***…]
(collectively, a “Material Plan”) is filed under Title IV of ERISA by Loan
Recipient, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing, or the PBGC institutes proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding is instituted by a fiduciary of any
Material Plan against Loan Recipient, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within forty-five (45) days thereafter; or a condition exists by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated;

 

(d)               dissolution or termination of the existence of Loan Recipient,
unless Loan Recipient has (i) previously transferred the Loan to a new Loan
Recipient pursuant to Article V, Section D of the Loan Administration Policy and
(ii), the Loan has been forgiven pursuant to Article VII, Section I of the Loan
Administration Policy or Section 4.10 of this Agreement;

 

(e)                Loan Recipient (i) has entered involuntarily against it a
final order for relief under the United States Bankruptcy Code, as amended, (ii)
does not pay, or admits in writing its inability to pay, its debts generally as
they become due, (iii) makes an assignment for the benefit of creditors, (iv)
applies for, seeks, consents to or acquiesces in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (v) institutes any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fails to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) takes any
corporate action in furtherance of any matter described

 

 

*Confidential Treatment Requested

 



Page 24 of 41

 

 

in parts (i) through (v) above, or (vii) fails to contest in good faith any
appointment or proceeding described in Section 8.2(f) hereof; or

 

(f)                a custodian, receiver, trustee, examiner, liquidator or
similar official is appointed for Loan Recipient, or any substantial part of any
of its Property, or a proceeding described in Section 8.2(e)(v) shall be
instituted against any of Loan Recipient, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 90 days.

 

(g) Loan Recipient has abandoned the CIRM-Funded Project during the Project
Period for any reason other than the failure to meet, or the occurrence of, a No
Go Milestone.

 

8.3 Non-Bankruptcy Termination. When CIRM, at CIRM’s election, has terminated
this Agreement for any reason (other than an Event of Default described in
subsections (e) or (f) of Section 8.2 of this Agreement or pursuant to Section
8.1(f)), (a) the remaining commitments of CIRM to make Disbursements of the Loan
and all other obligations of CIRM hereunder on the date stated in such notice
(which may be the date thereof) shall terminate, and (b) the principal of and
the accrued interest on all outstanding Loans shall be immediately due and
payable together with all other amounts payable under the Loan Documents without
further demand, presentment, protest or notice of any kind, unless CIRM, in its
sole discretion, has agreed to extend the date for repayment. In the event that
CIRM terminates the Loan pursuant to Section 8.1(f), the remaining commitments
of CIRM to make Disbursements of the Loan and all other obligations of CIRM
hereunder on the date stated in such notice (which may be the date thereof)
shall cease, but Loan Recipient shall have no obligation to repay the Loan
Balance.

 

8.4 Bankruptcy Termination. When any Event of Default described in subsections
(e) or (f) of Section 8.2 of this Agreement has occurred and is continuing, then
this Agreement shall automatically, and without the necessity of any further
action, terminate and all outstanding Loans and interest thereon shall
immediately become due and payable together with all other amounts payable under
the Loan Documents, without presentment, demand, protest or notice of any kind,
and the obligation of CIRM to make further Disbursements of the Loan or extend
further credit pursuant to any of the terms hereof shall immediately terminate.

 

ARTICLE IX
COMPLIANCE WITH CERTAIN LAWS

 

9.1           Nondiscrimination. Loan Recipient shall not unlawfully
discriminate against any qualified employee or applicant for employment, or deny
services to any individual because of race, color, national origin, ancestry,
age, sex, religion, physical or mental handicap, or sexual orientation. Loan
Recipient agrees to comply with all applicable Federal and State statutes, rules
and regulations prohibiting discrimination in employment.

 

9.2           Lobbying. Without limiting the provisions of Section 4.2 of this
Agreement, no funds disbursed hereunder shall be used for any activities to
influence any matter pending before the California Legislature or the U.S.
Congress, or for any election campaign.

 



Page 25 of 41

 

 

9.3           Audit. In addition to the provisions of Section 7.1(c) hereof,
during the term of this Agreement, CIRM will have the right to audit, during
mutually acceptable business hours and a reasonable number of times per year,
Loan Recipient’s records to confirm the use of the Loan proceeds and the Direct
Research Funding Costs. In addition, Loan Recipient shall maintain books,
records, and other compilations of data made under this Agreement to the extent
and in such detail as shall properly substantiate use of the Loan for the
purposes allowed under Section 4.2. Loan Recipient shall maintain all such
records for a period of not less than five (5) years, starting on the earlier of
(a) first day after final payment under this Agreement or (b) repayment of the
entire accrued balance of the Loan. If any litigation, claim, negotiation, audit
or other action involving the records is commenced prior to the expiration of
the applicable retention period, all records shall be retained until completion
of such action and resolution of all issues resulting therefrom, or until the
end of the applicable retention period, whichever is later. CIRM or the State of
California or any of their duly authorized representatives shall have the right,
at reasonable times and upon reasonable notice, to examine and copy at
reasonable expense, the books, records, and other compilations of data of Loan
Recipient which pertain to the provisions and requirements of this Agreement.
Such access shall include on-site audits and review and copying of records.

 

ARTICLE X
GENERAL CLAUSES

 

10.1       Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors
(including, for the avoidance of doubt, any agency or department of the State of
California which may succeed CIRM or assume CIRM’s obligations) and assigns
(including, without limitation, by sale or transfer of all or substantially all
assets, merger or consolidation), provided, however, that neither this Agreement
nor any rights hereunder may be assigned by either party without the other
party’s prior written consent, which consent shall not be unreasonably withheld.
Both parties shall use their commercially reasonable efforts to consider and
respond to other’s request for consent within ten (10) business days of any such
request.

 

10.2       Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflicts of law or choice of law provisions. Jurisdiction shall
lie in the State of California. All disputes, controversies, claims, actions and
similar proceedings arising with respect to the Loan or any related agreement or
transaction shall be brought in the Superior Court of San Francisco County,
California and Loan Recipient consents to the exclusive personal jurisdiction of
such court.

 

10.3       Waivers. All conditions, covenants, duties and obligations contained
in this Agreement can be waived only by written agreement. Forbearance or
indulgence in any form or manner by a party shall not be construed as a waiver,
nor in any way limit the remedies available to that party.

 

10.4       Amendments. All conditions, covenants, duties and obligations
contained in this Agreement may be amended only through a written amendment
signed by Loan Recipient and CIRM, except as otherwise specified herein.

 



Page 26 of 41

 

 

10.5       Publicity. Loan Recipient shall, unless prohibited by law or
regulation, notify CIRM’s Senior Vice President of Research and Development and
Senior Director of Communications and Patient Advocacy Outreach at least one
calendar day before issuing any press release that refers to the CIRM-Funded
Project. Any press release or research paper by Loan Recipient in which CIRM is
concerned or discussed shall include the following statement:

 

Phase II of Capricor’s ALLSTAR clinical trial is funded in part through the
support of the California Institute of Regenerative Medicine.

 

Loan Recipient may use a statement other than the foregoing only with the
express written consent of CIRM. Loan Recipient shall use its reasonable best
efforts to recognize CIRM’s support in any media interview in which the
CIRM-Funded Project is discussed. Loan Recipient will not represent that
positions taken or advanced by Loan Recipient represent the opinion or position
of CIRM or the State of California.

 

Loan Recipient agrees to work with CIRM to establish a communications protocol
to ensure that accurate information, including, without limitation, any adverse
event involving a clinical trial subject, relating to the CIRM-Funded Project is
provided to stakeholders in a timely manner.

 

10.6       Survival. All covenants, representations and warranties contained
herein shall survive the execution and delivery of this Agreement and all
covenants contained herein shall survive until all of the obligations hereunder
are fully and finally discharged or earlier waived or terminated (provided that
the provisions of Sections 9.3 and 10.6 shall survive as specifically stated
therein and Sections, 10.1, 10.2, 10.3, and 10.4 shall survive indefinitely).
The obligations of Loan Recipient to indemnify CIRM with respect to the
expenses, damages, losses, costs and liabilities described in Section 7.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against CIRM have run. In addition, CIRM’s rights of
audit and inspection pursuant to Section 9.3 shall survive until the obligations
thereunder are fully and finally discharged or earlier waived or terminated

 

10.7       Notice. All communications to CIRM shall be mailed or delivered to
the following address, or sent by facsimile:

 

California Institute for Regenerative Medicine
Attn: Amy Lewis, Grants Management Officer
210 King Street
San Francisco, CA 94107
FAX: (415) 396-9141
TEL: (415) 396-9110

 

All communications to Loan Recipient shall be mailed or delivered to the
following address, or sent by facsimile to the following number with
confirmation of receipt by voice:

 



Page 27 of 41

 

 



CAPRICOR, INC.

8840 Wilshire Blvd., 3rd Floor

Beverly Hills, CA 90211

Attn: Linda Marbán

FAX: (310) 358-3209

TEL: (310) 358-3200

 

The parties may change the address at which they are to receive notices in
writing.

 

10.8       Additional Funding. Loan Recipient acknowledges that (a) CIRM has not
made any oral or written commitment or otherwise agreed to provide funding with
respect to the CIRM-Funded Project other than the Loan; (b) in no way is Loan
Recipient relying on this Agreement or any other statement, oral or written, to
provide any expectation of additional funding by CIRM; and (c) any future
agreement between CIRM and Loan Recipient shall be in writing and executed by
duly authorized representatives of CIRM and Loan Recipient.

 

10.9       No Waiver, Cumulative Remedies. No delay or failure on the part of
either Party in the exercise of any power or right under any Loan Document shall
operate as a waiver thereof or as an acquiescence in any default, nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The rights and
remedies hereunder of the parties are cumulative to, and not exclusive of, any
rights or remedies which either party would otherwise have.

 

10.10   Headings and Captions. Section headings and captions used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

10.11   Construction. The parties acknowledge and agree that the Loan Documents
shall not be construed more favorably in favor of any party hereto based upon
which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Loan Recipient has one or more Subsidiaries. NOTHING CONTAINED
HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION WHICH IS
PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT.

 

10.12   Counterparts. This Agreement may be executed in two or more
counterparts, each of which, when executed and delivered, shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Executed copies of the signature pages of this Agreement sent by
facsimile or transmitted electronically in Portable Document Format (“PDF”), or
any similar format, shall be treated as originals, fully binding and with full
legal force and effect, and the parties waive any rights they may have to object
to such treatment.

 

10.13   Severability. If one or more provisions of this Agreement or any of the
other Loan Documents are held to be unenforceable under applicable law, such
provision shall be excluded from this Agreement, and the balance of the
Agreement shall be interpreted as if such provision were so excluded, and shall
be enforceable in accordance with its terms.

 



Page 28 of 41

 

 

10.14 Confidentiality. As a public entity, CIRM is subject to the California
Public Records Act and thus documents and other materials made or received by
its employees are subject to public disclosure, unless an exception applies. To
the extent permitted by applicable law, for a period of five (5) years after
expiration or termination of the Loan Period, CIRM shall maintain in confidence
and trust any confidential or proprietary information provided by Loan Recipient
to CIRM prior to or during the Loan Period, using the same level of care, but
not less than reasonable care, employed by CIRM with respect to its own
confidential and proprietary information. If Loan Recipient submits confidential
or proprietary information to CIRM, it shall label the material “confidential”
and shall include a brief explanation of the reason the information is
confidential or proprietary pursuant to Health and Safety Code section
125290.30(g)(2). CIRM shall provide notice to Loan Recipient if it receives a
Public Records Act Request for a document or documents that Loan Recipient has
labeled “confidential.” In the event CIRM is required to disclose confidential
information of Loan Recipient by any applicable law, regulation, legal process,
judicial order or by any applicable order or requirement of any governmental or
regulatory authority, it may do so only to the extent required; provided,
however, CIRM shall (a) first (to the extent possible) give prompt notice to
Loan Recipient of the required disclosure sufficiently in advance of making the
required disclosure to allow Loan Recipient a reasonable opportunity to take
steps to object to, prevent, and/or limit its disclosure or obtain a protective
or other similar order with respect to the required disclosure (collectively at
Loan Recipient’s expense “Protective Measures”); (b) if requested by Loan
Recipient, cooperate with Loan Recipient in seeking such Protective Measures;
and (c) restrict disclosure to only that portion of the Confidential Information
which is required to be disclosed.

 

10.15      Integration. This Agreement and the other Loan Documents, including
any document incorporated by reference and any exhibits and schedules attached
hereto, is the entire agreement between the parties with respect to the Loan and
supersedes all prior and contemporaneous negotiations, commitments and writings.

 

 

 

 

 

 

 

[signature page follows]

 



Page 29 of 41

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

CAPRICOR, Inc.

 

 

By: /s/ Linda Marbán             

Name: Linda Marbán

Title: CEO

 

Address:8840 Wilshire Blvd., 3rd Floor

Beverly Hills, CA 90211

 

 



 

CALIFORNIA INSTITUTE FOR
REGENERATIVE MEDICINE

 

 

By: /s/ Ellen Feigal                

Name: Ellen Feigal, M.D.

Title: Senior Vice President, Research and Development

 



Page 30 of 41

 

 



EXHIBITS

 

Exhibit A

 

Opinion of Counsel

 

January 31, 2013

 

California Institute for Regenerative Medicine

210 King Street

San Francisco, CA 94107

 

Re: Loan Agreement for CIRM Loan Number DR2A-05735 to Capricor, Inc.

 

Ladies and Gentlemen:

 

I am employed as the General Counsel for Capricor, Inc., a Delaware corporation
(the “Company”). This letter is in reference to the Loan Agreement dated
January ___, 2013, by and between the Company and the California Institute for
Regenerative Medicine (“CIRM”) that is attached as Appendix B to the Notice of
Loan Award for CIRM loan number DRA-05735 (the “Loan Agreement”). I am rendering
this opinion as an employee of the Company pursuant to Section 4.12(h) of the
Loan Agreement. Capitalized terms used but not defined herein have the meanings
given them in the Loan Agreement.

 

I have examined such matters of fact and questions of law as I have considered
appropriate for purposes of this letter. Additionally, I have examined the Loan
Agreement. Except as otherwise stated herein, as to factual matters I have, with
your consent, relied upon the foregoing, and upon oral and written statements
and representations of officers and other representatives of the Company and
others, including the representations and warranties of CIRM. I have not
independently verified such factual matters.

 

On the basis of the foregoing, in reliance thereon, and with the qualifications
set forth herein, I am of the opinion that:

 

[…***…]

 

 

*Confidential Treatment Requested

 



Page 31 of 41

 

 

[…***…]

 

My opinions are subject to:

 

[…***…]

 

 

 

 

*Confidential Treatment Requested



Page 32 of 41

 

 

[…***…]

 

With your consent, I have assumed (a) that the Loan Agreement has been duly
authorized, executed and delivered by CIRM; (b) that the Loan Agreement and all
other documents executed in connection with the transactions contemplated
thereby constitute the legally valid and binding obligations of CIRM,
enforceable again CIRM in accordance with their terms and that no such documents
have been amended or terminated orally or in writing except as disclosed to me
in writing; (c) the genuineness of all signatures on all documents submitted to
me; (d) the authenticity and completeness of all documents, corporate records,
certificates and other instruments submitted to me; (e) that photocopy,
electronic, certified, conformed, facsimile and other copies submitted to me of
original documents,  corporate records, certificates and other instruments
conform to the original documents, records, certificates and other instruments,
and that all such original documents, corporate records, certificates and
instruments were authentic and complete; (f) the legal capacity of all
individuals executing documents; (g) that the statements contained in the
certificates and comparable documents of public officials, officers and
representatives of the Company and other persons on which I have relied for the
purposes of this opinion are true and correct and that there has not been any
change in the good standing status of the Company from that reported in the Good
Standing Certificate; (h) that the officers, directors and stockholders of the
Company have properly discharged their fiduciary duties; (i) that the Loan
Agreement and the transactions contemplated thereby were fair and reasonable to

 

 

*Confidential Treatment Requested



Page 33 of 41

 

 

the Company, within the meaning of Section 144 of the Delaware General
Corporation Law at the time of their authorization by the Company’s board of
directors; and (j) that the rights and remedies set forth in the Loan Agreement
will be exercised reasonably and in good faith and were granted without fraud or
duress and for good, valuable and adequate consideration and without intent to
hinder, delay or defeat any rights of any creditors or stockholders of the
Company.

 

My opinions set forth above in Sections 1 through 5(a) above are limited to the
Delaware General Corporation Law (based solely upon my review of a standard
compilation thereof). Please note that I am not admitted to practice in the
State of Delaware.

 

My opinion set forth above is limited to the matters expressly set forth in this
letter, and no opinion is implied, or may be inferred, beyond those matters
expressly stated. This opinion speaks only as to law and facts in effect or
existing as of the date hereof and I undertake no obligation or responsibility
to update or supplement this opinion to reflect any facts or circumstances that
may hereafter come to my attention or any changes in any law that may hereafter
come to my attention in any law that may hereafter occur.

 

This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm or entity without my prior
written consent.

 

Very truly yours,

 

 

 

By: /s/ Karen Krasney                          

Karen G. Krasney, as an

employee of Capricor, Inc.

 



Page 34 of 41

 

 

Exhibit B

 

Loan Administration Policy

(Approved by Office of Administrative Law effective August 29, 2012)

 



Page 35 of 41

 

 



SCHEDULES

 

Schedule 5.3

 

Prior Names

  

 

 

None.

 



Page 36 of 41

 




 

Schedule 5.7

 

Existing Litigation

 

 

None.

 



Page 37 of 41

 






Schedule 5.14

 

Intellectual Property Proceedings

 

Trademark opposition in Europe


 



Page 38 of 41

 

  

Schedule 7.8

 

Existing Indebtedness

 

 

None.

 



Page 39 of 41

 




Schedule 7.8(f)

 

Existing Liens

 

 

None.

 



Page 40 of 41

 



 

Schedule 7.13

 

Existing Subsidiaries

 

None.

 



Page 41 of 41

 

 

 

